Case 2:18-cv-05969-JFB-GRB Document 14 Filed 01/09/19 Page 1 of 20 PageID #: 90



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ____________________________________
                                       )
 OTTER PRODUCTS, LLC,                  )
                                       )               CASE NO. 2:18-cv-05969-JFB-GRB
                    Plaintiff,         )
                                       )
         v.                            )
                                       )
 BLUE POINT SOLUTIONS NY LLC;          )
 MATKAL LLC; YOSEF YOSSI ZAK-          )
 LIKOWSKI; “JOHN DOES” 1-10; and       )
 UNKNOWN ENTITIES 1-10;                )
                                       )
                    Defendants.        )
 ____________________________________)
                                       )
 BLUEPOINT SOLUTIONS NY LLC            )
 and MATKAL LLC,                       )
                                       )
              Counterclaim Plaintiffs, )
                                       )
         v.                            )
                                       )
 OTTER PRODUCTS, LLC, and              )
 TREEFROG DEVELOPMENTS, INC.,          )
 (d/b/a LIFEPROOF),                    )
                                       )
              Counterclaim Defendants. )
 ____________________________________)

        AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND AMENDED
      COUNTERCLAIMS OF DEFENDANTS, BLUEPOINT SOLUTIONS NY LLC,
             MATKAL LLC, AND YOSEF YOSSI ZAKLIKOWSKI

        The Defendants, Bluepoint Solutions NY LLC (“Bluepoint”), Matkal LLC (“Matkal”),

 and Yosef Yossi Zaklikowski (“Mr. Zaklikowski”) (collectively “Defendants”), hereby respond

 as follows to the allegations of the Plaintiff’s Complaint.
Case 2:18-cv-05969-JFB-GRB Document 14 Filed 01/09/19 Page 2 of 20 PageID #: 91



                                 STATEMENT OF THE CASE

         1.      This is an introductory paragraph that does not make any formal allegations. To

 the extent a response is necessary, the Defendants deny all allegations.

         2.      The Defendants deny the allegations of this paragraph of the Complaint.

                                 JURISDICTION AND VENUE

         3.      The allegation that this Court has jurisdiction over the claims asserted in this

 action states a legal conclusion and, therefore, requires no response by the Defendants. To the

 extent a response is necessary, the Defendants admit this Court has subject matter jurisdiction

 regarding the claims in the Complaint.

         4.      The Defendants deny they have committed any wrongful acts but admit the Court

 has personal jurisdiction over them regarding the allegations set forth in the Complaint.

         5.      The Defendants deny they have committed any wrongful acts but admit the Court

 has personal jurisdiction over them.

         6.      Admitted.

                                             PARTIES

         7.      The Defendants deny knowledge or information sufficient to form a belief as to

 the truth of the allegations set forth in this paragraph of the Complaint and, therefore, leave the

 Plaintiff to its proof.

         8.      The Defendants admit that Bluepoint is a Delaware limited liability company with

 a principal place of business at 111 Hempstead Turnpike, West Hempstead, NY 11552.

         9.      The Defendants admit that Matkal is a Delaware limited liability company with a

 principal place of business at 111 Hempstead Turnpike, West Hempstead, NY 11552.




                                                  2
Case 2:18-cv-05969-JFB-GRB Document 14 Filed 01/09/19 Page 3 of 20 PageID #: 92



         10.     The Defendants admit Mr. Zaklikowski is an individual but deny he resides at the

 referenced address.

         11.     The Defendants state the allegations contained in this paragraph of the Complaint

 state legal conclusions to which no response is required. The Defendants admit only that Mr.

 Zaklikowski is a member of Bluepoint and Matkal.

         12.     The Defendants deny knowledge or information sufficient to form a belief as to

 the truth of the allegations set forth in this paragraph of the Complaint and, therefore, leave the

 Plaintiff to its proof.

                                  FACTUAL ALLEGATIONS

 A. Otter Products’ Famous Products and Trademarks

         13.     The Defendants deny knowledge or information sufficient to form a belief as to

 the truth of the allegations set forth in this paragraph of the Complaint and, therefore, leave the

 Plaintiff to its proof.

         14.     The Defendants deny knowledge or information sufficient to form a belief as to

 the truth of the allegations set forth in this paragraph of the Complaint and, therefore, leave the

 Plaintiff to its proof.

         15.     The Defendants deny knowledge or information sufficient to form a belief as to

 the truth of the allegations set forth in this paragraph of the Complaint and, therefore, leave the

 Plaintiff to its proof.

         16.     The allegations contained in this paragraph of the Complaint state legal

 conclusions and, therefore, require no response by the Defendants. To the extent a response is

 deemed necessary, the Defendants deny the allegations contained in this paragraph of the

 Complaint.




                                                 3
Case 2:18-cv-05969-JFB-GRB Document 14 Filed 01/09/19 Page 4 of 20 PageID #: 93



         17.     The Defendants deny knowledge or information sufficient to form a belief as to

 the truth of the allegations set forth in this paragraph of the Complaint and, therefore, leave the

 Plaintiff to its proof.

         18.     The Defendants deny knowledge or information sufficient to form a belief as to

 the truth of the allegations set forth in this paragraph of the Complaint and, therefore, leave the

 Plaintiff to its proof.

         19.     The allegation contained in Paragraph 19 of the Complaint that the Otter Products

 Registered Trademarks qualify as famous marks pursuant to 15 U.S.C. § 1125(c)(1) states a legal

 conclusion and, therefore, requires no response by the Defendants. Regarding the remainder of

 Paragraph 19, the Defendants deny knowledge or information sufficient to form a belief as to the

 truth of the allegations and, therefore, leave the Plaintiff to its proof.

 B. Defendants’ Illegal Activities

         20.     The Defendants deny the allegations contained in this paragraph of the Complaint.

         21.     The Defendants admit only that they are lawfully selling Otter Products

 merchandise. The Defendants deny the remaining allegations contained in this paragraph of the

 Complaint.

         22.     The Defendants admit only that they have been lawfully selling Otter Products

 merchandise on www.eBay.com (“eBay”) and www.Amazon.com (“Amazon”) websites. The

 Defendants deny knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations set forth in this paragraph of the Complaint and, therefore, leave the

 Plaintiff to its proof.




                                                     4
Case 2:18-cv-05969-JFB-GRB Document 14 Filed 01/09/19 Page 5 of 20 PageID #: 94



        23.     The Defendants admit only that Bluepoint has sold an “Otter Box Defender Series

 Case for iPhone X (Only) – Black” on the Amazon website. The Defendants deny the remaining

 allegations of this paragraph of the Complaint.

        24.     The Defendants deny knowledge or information sufficient to form a belief as to

 the truth of the allegations set forth in this paragraph of the Complaint and, therefore, leave the

 Plaintiff to its proof except that the Defendants admit only that the return address on their

 packages from time to time indicates shipping from Matkal LLC, 111 Hempstead Turnpike, 3rd

 Floor, West Hempstead, NY 11552.

        25.     The Defendants deny knowledge or information sufficient to form a belief as to

 the truth of the allegations set forth in this paragraph of the Complaint and, therefore, leave the

 Plaintiff to its proof but deny they sold counterfeit Otter Products or infringed any registered

 trademarks of the Plaintiff.

        26.     The Defendants deny knowledge or information sufficient to form a belief as to

 the truth of the allegations set forth in this paragraph of the Complaint and, therefore, leave the

 Plaintiff to its proof. Further answering, the Defendants state that Mr. Zaklikowski previously

 lived at the identified address and that in 2015 Mr. Zaklikowski did not sell products

 individually. Further answering, the Defendants state negative feedback is a frequent occurrence

 when selling products on eBay or Amazon and is by no means indicative of knowledge of

 alleged counterfeit goods.

        27.     The Defendants deny the allegations contained in this paragraph of the Complaint.

 Further answering, the Defendant state Mr. Zaklikowski is principally involved in purchasing

 and strategic decisions for Matkal and Bluepoint.

        28.     The Defendants deny the allegations contained in this paragraph of the Complaint.




                                                   5
Case 2:18-cv-05969-JFB-GRB Document 14 Filed 01/09/19 Page 6 of 20 PageID #: 95



        29.     The Defendants deny the allegations contained in this paragraph of the Complaint.

        30.     The Defendants deny the allegations contained in this paragraph of the Complaint.

        31.     The Defendants deny the allegation contained in this paragraph of the Complaint.

 Further answering, the allegation that this qualifies as an exceptional case under 15 U.S.C.

 § 1117(a) states a legal conclusion and, therefore, no response is required by the Defendants. To

 the extent a response is required, the Defendants deny the Plaintiff’s claims qualify as

 exceptional case under 15 U.S.C. § 1117(a).

        32.     The Defendants deny the allegation contained in this paragraph of the Complaint.

        33.     The allegation contained in this paragraph of the Complaint states a legal

 conclusion and, therefore, requires no response by the Defendants. To the extent a response is

 deemed necessary, the Defendants deny the allegation contained in this paragraph of the

 Complaint.

        34.     The Defendants deny the allegations contained in this paragraph of the Complaint.

                               FIRST CLAIM FOR RELIEF
                         (Trademark Counterfeiting, 15 U.S.C. § 1114)

        35.     The Defendants repeat and incorporate herein by reference their answers to the

 allegations contained in Paragraphs 1 through 34 of the Complaint as if fully set forth herein.

        36.     The Defendants deny the allegations set forth in this paragraph of the Complaint.

        37.     The Defendants deny the allegations set forth in this paragraph of the Complaint.

        38.     The allegation contained in this paragraph of the Complaint states a legal

 conclusion and, therefore, requires no response by the Defendants. To the extent a response is

 deemed necessary, the Defendants deny the allegation contained in this paragraph of the

 Complaint.

        39.     The Defendants deny the allegations set forth in this paragraph of the Complaint.



                                                  6
Case 2:18-cv-05969-JFB-GRB Document 14 Filed 01/09/19 Page 7 of 20 PageID #: 96



        40.     The allegations contained in this paragraph of the Complaint state a legal

 conclusion and, therefore, requires no response by the Defendants. To the extent a response is

 deemed necessary, the Defendants deny the allegations set forth in this paragraph of the

 Complaint.

                               SECOND CLAIM FOR RELIEF
                          (Trademark Infringement, 15 U.S.C. § 1114)

        41.     The Defendants repeat and incorporate herein by reference their answers to the

 allegations contained in Paragraphs 1 through 34 of the Complaint as if fully set forth herein.

        42.     The allegations contained in this paragraph of the Complaint state a legal

 conclusion and, therefore, requires no response by the Defendants. To the extent a response is

 deemed necessary, the Defendants deny the allegations set forth in this paragraph of the

 Complaint.

        43.     The allegations contained in this paragraph of the Complaint state a legal

 conclusion and, therefore, requires no response by the Defendants. To the extent a response is

 deemed necessary, the Defendants deny the allegations set forth in this paragraph of the

 Complaint.

        44.     The allegation contained in this paragraph of the Complaint states a legal

 conclusion and, therefore, requires no response by the Defendants. To the extent a response is

 deemed necessary, the Defendants deny the allegation contained in this paragraph of the

 Complaint.

        45.     The Defendants deny the allegations set forth in this paragraph of the Complaint.

        46.     The Defendants deny the allegations set forth in this paragraph of the Complaint.




                                                  7
Case 2:18-cv-05969-JFB-GRB Document 14 Filed 01/09/19 Page 8 of 20 PageID #: 97



                              THIRD CLAIM FOR RELIEF
 (Unfair Competition, False Designation of Origin & False Description, 15 U.S.C. § 1125(a))

        47.     The Defendants repeat and incorporate herein by reference their answers to the

 allegations contained in Paragraphs 1 through 34 of the Complaint as if fully set forth herein.

        48.     The Defendants deny the allegations set forth in this paragraph of the Complaint.

        49.     The Defendants deny the allegations set forth in this paragraph of the Complaint.

        50.     The Defendants deny the allegations set forth in this paragraph of the Complaint.

        51.     The Defendants deny the allegations set forth in this paragraph of the Complaint.

        52.     The Defendants deny the allegations set forth in this paragraph of the Complaint.

                                   AFFIRMATIVE DEFENSES

                               FIRST AFFIRMATIVE DEFENSE

        The Complaint fails to state a claim upon which relief may be granted.

                              SECOND AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred by first sale doctrine.

                               THIRD AFFIRMATIVE DEFENSE

        Plaintiff’s action is barred, in whole or in part, under the doctrine of laches.

                              FOURTH AFFIRMATIVE DEFENSE

        Plaintiff’s action is barred, in whole or in part, under the doctrine of estoppel.

                               FIFTH AFFIRMATIVE DEFENSE

        Plaintiff’s action is barred, in whole or in part, by the applicable statute of limitations.

                               SIXTH AFFIRMATIVE DEFENSE

        Plaintiff’s action is barred, in whole or in part, under the doctrine of waiver.

                             SEVENTH AFFIRMATIVE DEFENSE

        Plaintiff’s action is barred, in whole or in part, under the doctrine of in pari delicto.



                                                   8
Case 2:18-cv-05969-JFB-GRB Document 14 Filed 01/09/19 Page 9 of 20 PageID #: 98



                              EIGHTH AFFIRMATIVE DEFENSE

        Plaintiff’s action is barred, in whole or in part, under the doctrine of unclean hands.

                               NINTH AFFIRMATIVE DEFENSE

        Any damage alleged by Plaintiff was the result of its own conduct, for which the

 Defendants bear no legal responsibility.

                              TENTH AFFIRMATIVE DEFENSE

        Any damage alleged by Plaintiff was caused by the acts of another for which the

 Defendants bear no legal responsibility.

                            ELEVENTH AFFIRMATIVE DEFENSE

        Any damage alleged by Plaintiff was due to one or more superseding or intervening

 causes, for which the Defendants bear no legal responsibility.

                            TWELFTH AFFIRMATIVE DEFENSE

        Plaintiff is not entitled to damages to the extent it failed to mitigate its damages.

                          THIRTEENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because if infringement of any kind

 occurred, it was innocent infringement.

                          FOURTEENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are estopped, as they are wholly unsubstantial and frivolous, and

 brought in bad faith as an anti-competition device against the Defendants.

                           FIFTEENTH AFFIRMATIVE DEFENSE

        Plaintiff cannot demonstrate that it has trademark rights in the marks at issue distinctive

 enough to merit protection, or that Defendants’ usage of said marks is likely to cause consumer

 confusion as to the origin of the goods offered.




                                                    9
Case 2:18-cv-05969-JFB-GRB Document 14 Filed 01/09/19 Page 10 of 20 PageID #: 99



                            SIXTEENTH AFFIRMATIVE DEFENSE

        Defendants did not engage in any knowing, intentional, or willful acts of infringement.

                          SEVENTEENTH AFFIRMATIVE DEFENSE

        Defendants’ claims are barred because the products at-issue originated from, were

 manufactured for, or were otherwise made with the authorization of Plaintiff.

                            EIGTEENTH AFFIRMATIVE DEFENSE

        Defendants acted in good faith always and reasonably relied on its belief as to the

 authenticity of the products at issue.

                           NINETEENTH AFFIRMATIVE DEFENSE

        Defendants reserve the right to assert any further defenses as may become apparent

 during the discovery of this action.

                                        PRAYER FOR RELIEF

        WHEREFORE, the Defendants, Bluepoint, Matkal, and Mr. Zaklikowski, seek the

 following relief:

        1.      Entry of Judgment dismissing Plaintiff’s claims in their entirety;

        2.      Denial of Plaintiff’s requests for relief;

        3.      Award Defendants, Bluepoint, Matkal, and Mr. Zaklikowski, their costs and

 attorneys’ fees incurred in defending against this action; and

        4.      Any other relief this Court deems appropriate.




                                                   10
Case 2:18-cv-05969-JFB-GRB Document 14 Filed 01/09/19 Page 11 of 20 PageID #: 100



      AMENDED COUNTERCLAIMS OF DEFENDANTS BLUEPOINT SOLUTIONS
        NY LLC AND MATKAL LLC AGAINST OTTER PRODUCTS, LLC, AND
             TREEFROG DEVELOPMENTS, INC. (d/b/a LIFEPROOF)

         For its amended counterclaims against Otter Products, LLC (“OtterBox”) and TreeFrog

  Developments, Inc. d/b/a LifeProof (“LifeProof”), Bluepoint Solutions NY LLC (“Bluepoint”)

  and Matkal LLC (“Matkal” and, with Bluepoint, collectively, “Counterclaimants”), hereby allege

  as follows:

                                   NATURE OF THE ACTION

         1.      This is a Counterclaim for a declaration that Counterclaimants are authorized,

  pursuant to the First Sale Doctrine, to sell legitimate, authentic OtterBox and LifeProof products.

  This Counterclaim also seeks damages arising out of the illegal attempts of OtterBox and

  LifeProof to interfere with Counterclaimants’ lawful business practices and relationships with

  customers, prospective customers, and on-line sales channels.

                                             PARTIES

         2.      Counterclaim Plaintiff, Bluepoint Solutions NY LLC, is a Delaware limited

  liability company authorized to do business in the State of New York with a principal place of

  business at 111 Hempstead Turnpike, West Hempstead, Nassau County, NY 11552. Among

  other activities, Bluepoint purchases items for resale and sells those products through platforms

  including the Amazon Marketplace and eBay.

         3.      Counterclaim Plaintiff, Matkal LLC, is a Delaware limited liability company

  authorized to do business in the State of New York with a principal place of business at 111

  Hempstead Turnpike, West Hempstead, Nassau County, NY 11552.




                                                  11
Case 2:18-cv-05969-JFB-GRB Document 14 Filed 01/09/19 Page 12 of 20 PageID #: 101



         4.      Counterclaim Defendant, OtterBox, is, on information and belief, a limited

  liability company duly organized and existing under the laws of the State of Colorado, with its

  principal place of business located at 209 S. Meldrum Street, Fort Collins, CO 80521.

         5.      Counterclaim Defendant, LifeProof, is, on information and belief, a limited

  liability company duly organized and existing under the laws of the State of Colorado, with its

  principal place of business located at 209 S. Meldrum Street, Fort Collins, CO 80521. On

  information and belief, LifeProof is a subsidiary of OtterBox, having been acquired by OtterBox

  in May 2013.

                                  JURISDICTION AND VENUE

         6.      This Court has jurisdiction over the federal claims in this action under the

  Trademark Laws of the United States, Lanham Act Sections 32, 39, 43(a), 43(c)(1), 15 U.S.C. §§

  1114, 1121, and 1125(a)(c)(1), and the Judicial Code of the United States, 28 U.S.C. §§ 1331,

  1338(a) and (b).

         7.      This Court has personal jurisdiction over OtterBox and LifeProof pursuant to

  New York Civil Practice Law § 302(a)(3)(1), as OtterBox and LifeProof have committed tortious

  acts causing injury within the State of New York, such that OtterBox and LifeProof expect or

  should reasonably expect their actions to have consequences within the State of New York. The

  State of New York’s personal jurisdiction over OtterBox and LifeProof extends to this Court

  pursuant to Federal Rule of Civil Procedure 4(k)(1).

         8.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2), in that a

  substantial part of the events giving rise to the claims occurred in this judicial district, and

  Counterclaimants do business within this judicial district.




                                                  12
Case 2:18-cv-05969-JFB-GRB Document 14 Filed 01/09/19 Page 13 of 20 PageID #: 102



         9.      By this Counterclaim, Counterclaimants seek a declaratory judgment affirming

  their right under the law to continue purchasing and selling authentic OtterBox and LifeProof

  products without further interference from OtterBox and LifeProof. Counterclaimants also seek

  damages arising out of the illegal attempts of OtterBox and LifeProof to interfere with

  Counterclaimants’ lawful business practices.

                                              FACTS

         10.     On information and belief, OtterBox and LifeProof manufacture products bearing

  various trademarks.

         11.     As part of their business, Counterclaimants purchase authentic products from

  direct distribution sources and sell those items through platforms including the Amazon

  Marketplace and eBay.

         12.     Products purchased by Counterclaimants and referenced in the preceding

  paragraph are vetted by Counterclaimants for authenticity before being sold.

         13.     Counterclaimants have purchased products bearing OtterBox and LifeProof

  trademarks and resold those OtterBox and LifeProof products on platforms including the

  Amazon Marketplace and eBay.

         14.     Any OtterBox or LifeProof products purchased by Counterclaimants were

  purchased from direct distribution sources and vetted for authenticity before being sold to

  consumers or other third-parties.

         15.     Counterclaimants are entitled to purchase and resell items bearing trademarks of

  companies such as OtterBox and LifeProof pursuant to the First Sale Doctrine.

         16.     On August 17, 2018, Bluepoint received correspondence from Amazon.com, via

  OtterBox, notifying Bluepoint of a report that it was listing allegedly counterfeit products. In




                                                 13
Case 2:18-cv-05969-JFB-GRB Document 14 Filed 01/09/19 Page 14 of 20 PageID #: 103



  that correspondence, Amazon.com indicated that it had removed the allegedly counterfeit

  products from its site and that it would only allow Bluepoint to list the products if OtterBox

  issued a retraction of its complaint against Bluepoint.

         17.     On August 17, 2018, Bluepoint contacted OtterBox directly, asking that OtterBox

  prove that the allegedly counterfeit products were not authentic. See Exhibit A. Further,

  Bluepoint stated that Bluepoint only purchases products from direct distribution sources, thereby

  rendering inauthenticity impossible. See Exhibit A. Counsel for OtterBox refused to provide

  proof of the products’ inauthenticity.

         18.     On information and belief, OtterBox has ordered over 7000 products from

  Bluepoint over the last couple of years and continues to order them at times daily. On

  information and belief, LifeProof has made repeated test purchases as well. To Bluepoint’s

  knowledge, all of those are legitimate and authentic OtterBox or LifeProof products. If any are

  not, which Bluepoint does not admit, they are a tiny subset of the test purchases OtterBox and

  LifeProof have made.      Given the volume of test purchases of authentic products and the

  unwillingness of the Counterclaim Defendants to provide information about the allegedly

  inauthentic products, the Counterclaimants believe and therefore allege the Counterclaim

  Defendants’ purpose in raising these allegations is to chill legitimate competition and unlawfully

  to maintain retail sales prices higher than otherwise would be the case.

         19.     Amazon.com’s removal of the OtterBox products from Bluepoint’s Amazon

  Marketplace account caused Bluepoint to forfeit many sales, lose favorable access to the

  Amazon Marketplace, and suffer damage to its reputation.




                                                  14
Case 2:18-cv-05969-JFB-GRB Document 14 Filed 01/09/19 Page 15 of 20 PageID #: 104



         20.     Between August 2018 and October 25, 2018, OtterBox and Counterclaimants,

  through their counsel, engaged in correspondence regarding OtterBox’s allegations of

  counterfeiting. The parties were unable to resolve this dispute.

         21.     On October 25, 2018, OtterBox filed this suit against the Counterclaimants. In its

  Complaint, OtterBox alleged claims of trademark counterfeiting (15 U.S.C. § 1114), trademark

  infringement (15 U.S.C. § 1114), and unfair competition, false designation of origin and false

  description (15 U.S.C. § 1125(a)), against Bluepoint, Matkal, and Yosef Yossi Zaklikowski.

         22.     On November 12, 2018, Counterclaimants received a cease and desist letter (“the

  November 12, 2018 Letter”) from a different attorney purportedly representing OtterBox and

  LifeProof. See Exhibit B.

         23.     On information and belief, LifeProof is a subsidiary of OtterBox, having been

  acquired by OtterBox in May 2013. On information and belief, LifeProof’s principal place of

  business is located at 209 S. Meldrum Street, Fort Collins, CO 80521, which is also the location

  of OtterBox’s principal place of business.

         24.     In the November 12, 2018 Letter, counsel for OtterBox and LifeProof

  acknowledged the existence of this litigation in the Eastern District of New York. See Exhibit B.

         25.     Additionally, counsel claimed that Counterclaimants’ sales are unlawful because

  they are not authorized resellers, and because the products Counterclaimants are selling are

  allegedly materially different from genuine OtterBox products. See Exhibit B.

         26.     Counsel demanded that Counterclaimants remove all OtterBox items from the

  Amazon Marketplace and other sites and stop selling all OtterBox items, or else face a second

  lawsuit. See Exhibit B.




                                                  15
Case 2:18-cv-05969-JFB-GRB Document 14 Filed 01/09/19 Page 16 of 20 PageID #: 105



         27.     The claims against the Counterclaimants lack a basis in fact.            The claims

  threatened against the Counterclaimants in the November 12, 2018 Letter rest on the same

  fundamental misunderstanding of a party’s resale rights, including under the First Sale Doctrine.

  Counterclaimants are entitled to sell and to continue to sell OtterBox and LifeProof products,

  including those specifically referenced in the Complaint in this case and those identified in the

  November 12, 2018 Letter, that it acquires in commerce without interference by OtterBox or

  LifeProof, whether through complaints to Amazon, threats of litigation, or otherwise.

                                     FIRST CAUSE OF ACTION
                                       (Declaratory Judgment)
                                    (All Counterclaim Defendants)

         28.     Counterclaimants incorporate by reference the allegations contained in Paragraphs

  1 through 27 of this Counterclaim as if fully set forth herein.

         29.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201,

  Counterclaimants seek a determination of the parties’ respective rights and obligations regarding

  the purchase, distribution, marketing and resale of items bearing OtterBox or LifeProof

  trademarks.

         30.     An actual controversy has arisen between Counterclaimants and both OtterBox

  and LifeProof, arising out of Counterclaimants’ purchase, distribution, marketing, and resale of

  Otterbox and LifeProof products and because of OtterBox’s filing of this suit and the allegations

  and threats of litigation by OtterBox and LifeProof in the November 12, 2018 Letter.             A

  declaration from this Court of the respective rights and obligations of the parties is necessary to

  clarify their respective future rights and obligations.




                                                    16
Case 2:18-cv-05969-JFB-GRB Document 14 Filed 01/09/19 Page 17 of 20 PageID #: 106



         31.     Counterclaimants accordingly seek a declaration, inter alia, that their purchase,

  marketing, and resale of products manufactured by, for, originating from, or authorized by,

  Otterbox or LifeProof, is permissible, proper, and lawful.

                                 SECOND CAUSE OF ACTION
                (Intentional Interference with Prospective Economic Advantage)
                                 (All Counterclaim Defendants)

         32.     Counterclaimants incorporate by reference the allegations contained in Paragraphs

  1 through 31 of this Counterclaim as fully set forth herein.

         33.     OtterBox and LifeProof were and are aware of Counterclaimants’ existing and

  prospective relationships with third-party retailers and consumers in the marketplace.

         34.     The calculated, coordinated efforts of OtterBox and LifeProof to block and to

  interfere with Counterclaimants’ lawful activities was intentional, willful, and malicious, and it

  was done with improper motive or means, to interfere with Counterclaimants’ advantageous

  relations with third-party retailers and consumers in the marketplace.

         35.     Counterclaimants have been damaged by OtterBox’s and LifeProof’s interference

  with their prospective economic advantage in an amount to be determined at trial.

                                THIRD CAUSE OF ACTION
               (Unfair and Deceptive Business Practices, N.Y. Gen. Bus. L. § 349)
                               (All Counterclaim Defendants)

         36.     Counterclaimants incorporate by reference the allegations contained in Paragraphs

  1 through 35 of this Counterclaim as fully set forth herein.

         37.     The wrongful conduct of OtterBox and LifeProof, including but not limited to

  their baseless intimidation tactics, the filing of this case, and the November 12, 2018 Letter,

  constitute materially deceptive trade practices under New York General Business Law § 349.




                                                  17
Case 2:18-cv-05969-JFB-GRB Document 14 Filed 01/09/19 Page 18 of 20 PageID #: 107



         38.     This wrongful conduct was consumer-oriented within the meaning of Section 349,

  as it is the intention of OtterBox and LifeProof to eliminate Counterclaimants from the

  marketplace, thereby harming consumers. Indeed, the Complaint identifies one of OtterBox’s

  major goals is to eliminate businesses who sell legitimate OtterBox products at prices lower than

  OtterBox would desire.

         39.     Because of the deceptive conduct described above, Counterclaimants have been

  and will continue to be damaged both monetarily and in ways that are difficult to remedy through

  money judgment. The actions of OtterBox and LifeProof entitle Counterclaimants to relief under

  Section 349.

                                        PRAYER FOR RELIEF

         WHEREFORE, the Counterclaimants respectfully requests that the Court:

         1.      Enter a declaratory judgment in Counterclaimants’ favor as to Count I of this

                 Counterclaim, declaring that Counterclaimants have the lawful right to purchase,

                 distribute, market, and resell products manufactured by or for, originating from,

                 or authorized by Otterbox or LifeProof, and enjoining Otterbox and LifeProof,

                 their affiliates, and all those acting in concert with them from interfering with

                 such lawful activities;

         2.      Enter a declaratory judgment in Counterclaimants’ favor declaring that

                 Counterclaimants have not infringed any valid trademarks of Otterbox, LifeProof,

                 or their affiliates;

         3.      Enter an injunction in Counterclaimants’ favor enjoining Otterbox, LifeProof,

                 their affiliates, and all those acting in concert with them from interfering with

                 Counterclaimants’ customer and business relations in connection with




                                                 18
Case 2:18-cv-05969-JFB-GRB Document 14 Filed 01/09/19 Page 19 of 20 PageID #: 108



               Counterclaimants’ purchase, distribution, marketing, and resale of Otterbox and

               LifeProof products;

        4.     Declare this case exceptional and award Counterclaimants their attorneys’ fees

               pursuant to 15 U.S.C. § 1117(a);

        5.     Enter judgment as to Counts II and III of this Counterclaim, awarding

               Counterclaimants compensatory damages in an amount to be determined at trial;

        6.     Award Counterclaimants their costs, expenses, and legal fees associated with this

               action; and

        7.     Award Counterclaimants such other and further relief as the Court deems just and

               proper.

                              DEMAND FOR TRIAL BY JURY

        Counterclaimants hereby demand a trial by jury on all issues so triable.




                                                19
Case 2:18-cv-05969-JFB-GRB Document 14 Filed 01/09/19 Page 20 of 20 PageID #: 109



                                     Respectfully submitted,

                                     BLUEPOINT SOLUTIONS NY
                                     LLC, MATKAL LLC AND YOSEF YOSSI
                                     ZAKLIKOWSKI

                                     By their attorneys,

                                     /s/ David A. Yearwood
                                     David Yearwood, Esq.
                                     david.yearwood@arentfox.com
                                     ARENT FOX LLP
                                     1301 Avenue of the Americas
                                     42nd Floor
                                     New York, NY 10019
                                     Tele: (212) 484-3900
                                     Fax: (212) 484-3990

                                     /s/ Dustin F. Hecker
                                     Dustin F. Hecker (Pro Hac Vice to be filed)
                                     dustin.hecker@arentfox.com
                                     ARENT FOX LLP
                                     The Prudential Tower
                                     800 Boylston St.
                                     Boston, MA 02199-8004
                                     Tele: (617) 973-6100
                                     Fax: (617) 367-2315

  Dated: January 9, 2019             Counsel for Defendants and Counterclaimants




                                       20
